Citation Nr: 1109274	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran served on active duty from July 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

A chronic right knee disability was not shown during active duty or until many years thereafter and has not been found to be related to such service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the claim adjudicated herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in August 2007.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, statements from the Veteran, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in September 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran argues that his examination was inadequate because he was only seen for five minutes, but the examination report indicates otherwise.  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained. 

All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service treatment records indicate that the Veteran was hospitalized for approximately one week between March and April 1962 after twisting his right knee while scuffling with a fellow soldier.  The Veteran complained of pain and tenderness around the medial aspect of his right knee.  X-rays taken of this joint were negative.  A strain of the medial collateral ligament of the right knee was diagnosed.  Thereafter, and through May 1962, the Veteran underwent several follow-up treatment sessions for his torn right medial collateral ligament.  [Following an investigation of the accident, a March 1962 line of duty determination found that the Veteran had strained his right medial collateral ligament and that the injury had occurred in the line of duty.  38 C.F.R. § 3.1(m)(n).]  

The Board notes that, during the current appeal, the Veteran also has maintained that he injured his right knee when an ammunition cart ran into his leg.  See Veteran's statement from September 2007.  Although this incident is not documented in the service treatment records, the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

At the March 1963 separation examination, the Veteran reported having sustained an injury to his right knee in the early 1960s from "horse play."  He explained that, although he developed a "knot" below his right knee, he otherwise had no trouble with this joint.  Further, the physical examination conducted at the March 1963 discharge examination demonstrated no abnormality of the Veteran's right knee.  In fact, his lower extremities were found to be normal at that time.  Based on this evidentiary posture, the Board finds that the Veteran did indeed sustain an in-service injury to his right knee but that his right knee symptoms resolved by the time that he separated from active duty.  

Indeed, the first competent evidence of a right knee disability comes from an August 2004 private examination, more than 41 years after the Veteran had separated from service.  Specifically, in August 2004, the Veteran was treated for right prepatellar bursitis.  The Veteran's current right knee disability has been characterized as status post right knee medial collateral ligament strain and status post right patellar bursitis.  See September 2008 VA examination report.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Here, as noted, the claims folder contains no medical evidence of right knee pathology for over 4 decades after the Veteran's separation from service.  Further, the Veteran has not specifically asserted that he has experienced right knee problems since the in-service injury to this joint.  Accordingly, the Board must conclude that continuity of symptomatology after service has not been demonstrated.  38 C.F.R. § 3.303(b).  

In addition, the Board has also considered whether the Veteran's current right knee disability is related to, or the result of the in-service injury to this joint.  In this regard, the Board notes that the Veteran was provided with a VA examination in September 2008.  After reviewing the Veteran's claims folder and examining the Veteran, the VA examiner determined that the "Veteran's current right knee condition is less likely as not caused by or a result of his active duty."  While the examiner acknowledged the Veteran's in-service knee injury, he determined that "there appears to be no functional residual deficit due to this condition."  The examiner based his opinion upon the Veteran's service medical records (which showed no pathology by X-rays taken in March 1962) and post-service treatment records (which did not demonstrate right knee pathology until right patellar bursitis was shown in August 2004, more than 41 years after the Veteran's separation from service).  In light of the negative right knee findings shown at service separation and the lack of right knee pathology shown for more than 4 decades after discharge from active duty, the Board finds that the September 2008 VA examiner's opinion, and rationale, are consistent with the record.  

To the extent that the Veteran contends that a medical relationship exists between his disabilities and his military service, such statements offered in support of his claim does not constitute competent evidence and cannot be accepted by the Board, because the record does not indicate the claimant has the necessary medical education or experience to provide a competent and credible opinion on a complex matter such as the etiology of his disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  The benefit sought on appeal is accordingly denied. 





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


